DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 9-14, 16, 17, 19 and 20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoner (US Patent 3,090,150). Stoner discloses a handguard assembly for a firearm, the handguard assembly comprising: an outer member (62); an inner member (94) disposed at least partially within the outer member; and at least one engagement feature for securing the inner member relative to the outer member, wherein: the at least one engagement feature comprises at least one protrusion (84, 92) within an interior of the outer member and at least one recess in the inner member (78); and the inner member is secured relative to the outer member by inserting the at least one protrusion into the at least one recess. (col. 3, lines 20-44)

2. The handguard assembly of claim 1, wherein: the outer member comprises four protrusions; and the inner member comprises four corresponding recesses. (see Fig. 3)

4. The handguard assembly of claim 1, wherein the inner member comprises an installed configuration and an uninstalled configuration, wherein in the installed configuration, a tab of the inner member bears against an inboard surface of the at least one protrusion of the outer member. (col. 3, lines 20-44)

5. The handguard assembly of claim 1, wherein the inner member comprises a heat shield. (col. 3, line 44 thru col. 4, line 5)

6. The handguard assembly of claim 1, wherein the outer member comprises at least one standoff that sets a distance between a surface of the outer member and a surface of the inner member. (col. 3, lines 35-44)

7. The handguard assembly of claim 1, wherein the outer member comprises at least one first securing member and at least one second securing member. (see, at least, Fig. 2)

9. The handguard assembly of claim 1, wherein the outer member comprises a polymer material. (col. 3, lines 5-10)

10. The handguard assembly of claim 1, wherein the inner member comprises a metallic material. (col. 3, lines 32-35)

11. A firearm comprising: a receiver; a barrel; a first handguard assembly located forward of the receiver and adjacent to the barrel, the first handguard assembly comprising an outer member, an inner member, and at least one engagement feature for securing the inner member relative to the outer member; a second handguard assembly located forward of the receiver and adjacent to the barrel, the second handguard assembly comprising an outer member, an inner member, and at least one engagement feature for securing the inner member relative to the outer member, wherein: the outer member of the first handguard assembly comprises at least one first securing member and at least one second securing member; the outer member of the second handguard assembly comprises at least one first securing member and at least one second securing member; the at least one engagement feature of the first handguard assembly comprises at least one protrusion within an interior of the outer member and at least one recess in the inner member; and the at least one engagement feature of the second handguard assembly comprises at least one protrusion within an interior of the outer member and at least one recess in the inner member. (See remarks above with regards to claim 1, Stoner further discloses that the handguard (60) is made of two body section (62 and 64) and Fig. 4 shows the two inner members (left and right sides 94))

12. The firearm of claim 11, wherein the first handguard assembly and the second handguard assembly are identical. (see at least Fig. 4)

13, The firearm of claim 11, wherein: the inner member of the first handguard assembly is secured relative to the outer member of the first handguard assembly by inserting the at least one protrusion into the at least one recess; and the inner member of the second handguard assembly is secured relative to the outer member of the second handguard assembly by inserting the at least one protrusion into the at least one recess. (See remarks above with regards to claim 1)

14. The firearm of claim 11, wherein: each outer member comprises four protrusions; and each inner member comprises four corresponding recesses. (see, at least, Fig. 3)

16. The firearm of claim 11, wherein each inner member comprises an installed configuration and an uninstalled configuration, wherein in the installed configuration, a tab of the inner member bears against an inboard surface of the at least one protrusion of the respective outer member. (see remarks above with regards to claim 4)

17. The firearm of claim 11, wherein each of the inner members comprises a heat shield. (see remarks above with regards to claim 5)

19. The firearm of claim 11, wherein each outer member comprises a polymer material. (see remarks above with regards to claim 9)

20. The firearm of claim 11, wherein each inner member comprises a metallic material. (see remarks above with regards to claim 10)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 8, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoner as applied to claims 1, 7 and 11 above. Stoner discloses the claimed invention except for the specific shapes of the securing members (expressly the at least one recess comprises an approximate “L” shape and/or both securing members comprising an approximately rectangular cross-section). It would have been an obvious matter of design choice to make the securing members any appropriate cross-sectional shape, since applicant has not disclosed that the specific “L” shape and/or rectangular shape solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a circular, elliptical or oval shape (as disclosed by applicant at par. 0023). In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641